Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021, has been entered.
 2.        Claims 1-7, 9-13, 15-19, and 21-23 are pending in this application.



                     
Allowable Subject Matter/Reasons for Allowance
3.       Claims 1, 9, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the limitations “transitioning from the one or more generated policies to a risk engine based on estimated risk detection rates of the risk engine and the one or more generated policies, wherein the risk engine is trained using a supervised machine learning technique” provide eligible.
4.         Claims 1, 9, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Oktem et al. (US 2013/0063264) disclose methodologies to properly assess and manage operational risks at operations sites, e.g., a manufacturing, production or processing facility, such as a refinery, chemical plant, fluid-catalytic-cracking units, or nuclear energy plant, or a biological or waste management facility, airport or even financial institutions, or at any facility in which operations are often accompanied by risk associated with many high-probability, low-consequence events, often resulting in near-misses. In some operations, processes are monitored by alarms, but the invention operates on either process data or alarm data. The methods are based upon measurement of one or more variables, and/or utilization and management of the concept of "hidden process near-miss (es)" to identify a change or escalation, if any, in probability of occurrence of an adverse incident. The methodologies combine a plurality of subsets (also useful independently) of dynamically calculated leading risk indicators for dynamic risk management. 
           2) Alnajem (US 2017/0300911) disclose A system for evaluating risk in an electronic banking transaction by estimating an aggregated risk value from a set of risk factors that are either dependent or independent of each other, comprising: user input means for enabling an end user to provide authentication information related to a desired 
         3) Luiggi et al. (US 2020/0076843) disclose identifying security risks to a computer system based on a distribution of categorical features of events. Certain embodiments are directed to a computer-implemented method comprising: receiving a stream of events, the stream of events including a plurality of events; extracting a categorical feature from the plurality of events, where the categorical feature includes a set of categorical feature members, where the set of categorical feature members are generated on the fly from string values included in the extracted categorical feature; constructing a distribution for the categorical feature based on categorical feature members extracted from the plurality of events; and, analyzing the distribution of the categorical feature to identify one or more security risk factors.
          Therefore, it is clear from the description of Oktem's, Alnajem’s, and Luiggi’s inventions that the combination of prior arts do not considered the possibility of: transitioning from the one or more generated policies to a risk engine based on estimated risk detection rates of the risk engine and the one or more generated policies, wherein the risk engine is trained using a supervised machine learning technique, as included in claims 1, 9, and 15.
1, 9, and 15 above, in that order.


                                                            Conclusion
6.        Claims 1-7, 9-13, 15-19, and 21-23 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               June 19, 2021